     Case: 1:19-cv-08377 Document #: 25 Filed: 06/02/20 Page 1 of 3 PageID #:125




                         IN THE UNTIED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

GILBERTO CARMONA,                             )
                                              )
               Plaintiff,                     )
                                              )
v.                                            )       No. 19 CV 08377
                                              )
T&L PRODUCE, INC. d/b/a                       )       Honorable Manish S. Shah
ROINS FOOD DISTRIBUTION,                      )
BELLISSIMO DISTRIBUTION,                      )       Honorable Sunil R. Harjani,
LLC. D/B/A GRECO &                            )       Magistrate Judge
SONS and GEORGE TSEKOS,                       )
                                              )
               Defendants.                    )


                                   JOINT STATUS REPORT
        Pursuant to this court’s order on May 27, 2020, the parties submit their joint status report,

and state as follows.

        Status of Discovery

        1)     The parties exchanged relevant documents pursuant to settlement discussions, but

the they have not issued any written discovery or scheduled any depositions.

        2)     The parties propose the following revised discovery schedule:

                       Initial MIDP disclosures due June 22 2020.
                       The parties will issue written discovery by July 13, 2020.
                       Fact discovery to be completed by November 2, 2020.
                       Dispositive motions due January 8, 2021.


Dated: June 2, 2020

Respectfully submitted,

/ s Andrew S. Murphy




                                                  1

27309694.1
     Case: 1:19-cv-08377 Document #: 25 Filed: 06/02/20 Page 2 of 3 PageID #:126




Rachel L. Schaller
rschaller@taftlaw.com
Andrew S. Murphy
amurphy@taftlaw.com
Taft Stettinius & Hollister
111 East Wacker Drive
Suite 2800
Chicago, Illinois 60601
 (312) 836-4145
Counsel for Roins Food Distribution
and George Tsekos


/ s Patrick J. Gorman (with consent)          /s Kevin William Frey (with consent)
Dennis R. Favaro                              Kevin William Frey
dfavaro@favarogorman.com                      kfrey@lanermuchin.com
Patrick J. Gorman                             Laner Muchin, Ltd.
pgorman@favarogorman.com                      515 North State Street
Favaro & Gorman, Ltd.                         Suite 2800
835 Sterling Avenue                           Chicago, Illinois 60654
Suite 100                                     (312) 467-9800
Palatine, Illinois 60067                      Counsel for Bellisimo
(847) 934-0060                                Distribution, LLC. d/b/a Greco & Sons
Counsel for Gilberto Carmona




                                          2

27309694.1
     Case: 1:19-cv-08377 Document #: 25 Filed: 06/02/20 Page 3 of 3 PageID #:127




                                  CERTIFICATE OF SERVICE

        The undersigned attorney hereby certifies that on June 2, 2020, he filed the foregoing

Joint Status Report via the Court’s CM/ECF system, which caused a copy of the same to be

served upon all counsel of record via ECF.


                                                            By: /s/ Andrew S. Murphy




                                                3

27309694.1
